Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is allowable. The restriction requirement between groups I-III , as set forth in the Office action mailed on 2/16/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II-III is withdrawn.  Claims 1-2, 4-15, and 25-26 , directed to apparatus and system no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim and are hence, allowable. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts on record, Guimbretiere et al (US 2019/0084224 A1) and Miller, IV et al (US 2016/0159007 A1) fail to properly disclose or teach building a first array of pillars in the support volume with a first material, wherein each of the pillars in the first array includes a top, wherein at least a portion of the tops in the first array adjoin and wherein the first material is a support material; building reinforcements around the pillars with a second material, wherein the second material forms a pitched helix along a length of at least a portion of the pillars in the first array; and building the overhang on the portion of the tops in the first array that adjoin. Guimbretiere et al teaches various supports for overhangs in figures 10A-10C while Miller, IV et al teaches support material with helical like shapes in figures 1-2. However, both Guimbretiere and Miller, IV et al fail to ; building reinforcements around the pillars with a second material, wherein the second material forms a pitched helix along a length of at least a portion of the pillars in the first array; and building the overhang on the portion of the tops in the first array that adjoin. It is the Examiner’s opinion that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims. Claims 17-22 dependent on claim 16 and hence are allowable. Claims 1-2, 4-15, and 25-26 are also allowable because the claim(s) requires all the limitations of an allowable claim (claim 16) and are hence, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743